Tilghman C. J.
delivered the Court’s opinion.
It appears by the return to the habeas corpus in this case, that Boyer was committed by Justice Freytag of the township of Moyamensing, on a conviction before him, for being “ an “ idle disorderly vagrant;” and it has been contended, that there is no act of assembly in force, by which such a conviction can be supported. , ,
By the act of the 21st of February 1767, vagrants are described; and any justice of the peace is authorised to commit them to prison,' to be kept at hard labour for any time not exceeding one month, “ being thereof legally convicted be- “ fore him, on his own view, or by the confession of such “ offenders, or by the oath or affirmation of one or more cre- “ dible witness or witnesses.” But, this act does not extend to the city of Philadelphia, district of Southwark, or the townships of Moyamensing and Passyunk, or the Northern Liberties.
By the act passed the 8th of February 1766, entitled “an “act for the better employment, relief and support of the *517“ poor in the city of Philadelphia, the district of Southwark, “the townships of Moyamensing ajid Passyunk, and the “ Northern Liberties,” any justice of the peace of the city or county of Philadelphia, is authorised to apprehend, and upon due examination and proof commit to the house of employment, all rogues, vagabonds &c., to be there kept at hard labour, for a term not exceeding three months.
By the 11th section of the act “to reform the penal laws “of this state,” passed the 5th of April 1790, and made perpetual by the act of the 4th of April 1799, it's made lawful for the mayor or any alderman of the city of Philadelphia, or any justice of the peace of the county of Philadelphia, to commit any vagrant to the gaol of the said city and county, to be kept at hard labour for any term not exceeding one month, being thereof legally convicted before him as by law is directed.
By an act passed the 29th of March 1803, there was a consolidation and amendment of the laws respecting the poor, in the city of Philadelphia, district of Southwark &c., and all former laws respecting the poor of the said city, district &c. are repealed.
Boyer’s counsel argues that this last act, having repealed the act of the 8th of February 1766, there no longer exists any authority to commit vagrants to prison within the city of Philadelphia, district of Southwark &c. But we are of opinion. that this conviction and commitment are lawful by the act to reform the penal laws, which separated the case of vagrants from that of the poor in general. The words “ being thereof “ legally convicted before him as by law is directed,” are to be referred to the act of the 21st of February 1767, which is still in force, and not to the' act of the, 8tH of February 1766, which is repealed; because a conviction is directed by the act of the 21st of February 1767, but no conviction is mentioned in the act of the 8th of February 1766. The result of these different laws, so far as respects vagrants, is that vagrants are now on the same footing in the city of Philadelphia, district of Southwark, and townships of Moyamensing scad. Passyunk, and the Northern Liberties, that they are in the other parts of the state. We are therefore of opinion that the prisoner should be remanded.
Prisoner remanded.